Case 3:20-cr-00122-BJD-PDB Document 56 Filed 08/31/21 Page 1 of 2 PageID 192
Case 3:20-cr-00122-BJD-PDB Document 56 Filed 08/31/21 Page 2 of 2 PageID 193



Defendant advised of right to appeal and to counsel on appeal.

Defendant is remanded to the custody of the U.S. Marshal.

United States' Unopposed Motion for Entry of Preliminary Order of Forfeiture (Doc.
43) is GRANTED.




Date: August 31, 2021    Time: 10:02 a.m. - 11:26 a.m. Total: 1 Hours, 24 Minutes

                                         2
